Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 23, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  150787                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  LASHAWN D. REDMOND,                                                                                                 Justices
          Plaintiff,
  and
  DESTINEE’S TRANSPORTATION,
            Plaintiff-Appellant,
  v                                                                 SC: 150787
                                                                    COA: 313413
                                                                    Wayne CC: 10-011348-AV
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Defendant-Appellee.

  ____________________________________/

         By order of March 31, 2015, the application for leave to appeal the December 2,
  2014 judgment of the Court of Appeals was held in abeyance pending the decision in
  Hodge v State Farm Mutual Automobile Ins Co (Docket No. 149043). On order of the
  Court, the case having been decided on June 6, 2016, 499 Mich. 211 (2016), the
  application is again considered and, it appearing to this Court that the case of Covenant
  Medical Center v State Farm Mutual Automobile Ins Co (Docket No. 152758) is pending
  on appeal before this Court and that the decision in that case may resolve an issue raised
  in the present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 23, 2016
           a1116
                                                                               Clerk